


110 HRES 950 IH: Recognizing the 19th annual 
U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 950
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Ms. Corrine Brown of
			 Florida submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the 19th annual Zora
		  Neale Hurston Festival of the Arts and Humanities which will be held
		  from January 26, 2008, to February 3, 2008.
	
	
		Whereas in it’s 19th year, the Zora Festival is a
			 multi-day, multi disciplinary event created to celebrate the life and work of
			 the 20th century writer, folklorist, and anthropologist, Zora Neale
			 Hurston;
		Whereas this year’s festival theme is Ritual and
			 Spirituality in the African Diaspora: An Exploration of the Zora Neale Hurston
			 Legacy;
		Whereas the Zora Neale Festival of the Arts and
			 Humanities is held in venues throughout Orange County, Florida with the
			 Street Festival of the Arts held in Eatonville, Florida, the
			 Nation’s oldest incorporated black municipality, established in 1887;
		Whereas the festival is organized and presented by the
			 Association to Preserve the Eatonville Community, Inc. (P.E.C.),
			 a membership-based, tax exempt, historic preservation organization established
			 in 1988;
		Whereas the festival has been a celebrated event of the
			 central Florida community since 1990 and annually attracts over 50,000 locals
			 and tourists;
		Whereas this year’s festival’s line up will bring together
			 scholars from Canada to the Caribbean, along with appearances from
			 entertainers, including soul sensation Peabo Bryson, inspirational Gospel
			 leader Dr. Bobby Jones, critically acclaimed actress C.C.H Pounder, beloved
			 festival supporter and legendary actress Miss Ruby Dee, and more;
		Whereas this multi-day affair has evolved into a national
			 event, named One of 25 Cultural Tourism Success Stories by the
			 National Trust for Historic Preservation;
		Whereas received the Regional Destination Award in
			 the Humanities from the Cultural Olympiad;
		Whereas was named One of the Top 100 Events in
			 North America by the American Bus Association and named one of Newday’s
			 Top Picks;
		Whereas the festival attracts world-renowned personalities
			 from the scholarly, arts, cultural, and entertainment sectors; and
		Whereas the festival celebrates the historical
			 significance of Zora Neal Hurston’s hometown, Eatonville, as well as the
			 cultural contributions of people African ancestry have made to the United
			 States and world culture: Now, therefore, be it
		
	
		That the United States House of
			 Representatives recognizes the 19th annual Zora Neale Hurston Festival
			 of the Arts and Humanities.
		
